It was said in Boykin v. Town of River Junction, 121 Fla. 902,164 South. Rep. 558, and reiterated in Spearman Brewing Co. v. City of Pensacola, not yet reported, that the decisions of this court are in harmony with cases holding:
"That, to permit a public corporation to borrow any money under a contractual device of its repayment with interest, even though it is expressly provided therein that *Page 69 
the municipality will not be liable generally for its repayment, but that the lender shall look solely to pledged municipal property or assets, or the income thereof, as security, in effect annuls an intended constitutional debt creation restriction such as that to be found in our amended Section 6 of Article IX of the Florida Constitution, and is therefore void as an indirect scheme designed to strike down an intended constitutional safeguard against municipal profligacy." 164 South. Rep. 561.
The exception to the rule is the doctrine set out in State v. City of Miami, 113 Fla. 280, 152 South. Rep. 6, where it was held that if the city owned a water system in its proprietary capacity it could issue anticipated certificates payable from a fund to be replenished from anticipated revenues.
We think that activities of a city in its proprietary capacity cannot be confused with the functions it exercised by virtue of its police powers.
The instant case proceeds upon the theory that for the protection of the citizens living in the city of Tampa the outlying citizens should be required to connect with the sewer line and that it they fail to pay for the service rendered by the city in extending the line their property may be sold to satisfy a lien therefor. An election was held within the city, but no opportunity was afforded those in the area outside the city limits to cast a ballot.
It is not argued that the city is acting in a proprietary capacity and that no election was required, but that to meet the constitutional inhibition a ballot was necessary within the city but unnecessary without.
We cannot see how the exercise of the police power by the construction of a sewer line and a forced connection with it and the sale of property to satisfy liens for connecting *Page 70 
charges can be considered consistent with the privilege which the city enjoys in a corporate capacity.
Because of the compulsory and lien features, and not doubting the right of the city to do what it attempts as an exercise of police power, we think the decree validating the certificates should be reversed. A municipal corporation does not invoke police power while acting in a proprietary role.
The amendment to the Constitution (Sec. 6 of Art. IX) gives the power to issue bonds only after the issuance has been approved "by a majority of the votes cast in an election in which a majority of the freeholders who are qualified electors * * * shall participate."
In the election under question here there was 6179 qualified voters, of whom 1846 voted affirmatively, 1215 cast a negative ballot and 177 entered the machines but did not register a choice. If the 177 can be said to have participated the issuance of the certificates was approved. If the 177 are ignored then but 3061 of 6179 qualified voters took part and the election must fail.
We think the latter position correct. It was, in our opinion, the intent of the legislature that there would be authority for bonds only when a majority of a majority sanctioned the indebtedness and that it was not anticipated that among those voting would be counted the ones who appeared at the polls but indicated no choice one way or the other.
TERRELL, C.J., and WHITFIELD, J., concur. *Page 71